DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
The objections over the Drawings as presented in the Office Action mailed 10/7/2021 have been withdrawn based on the amendment filed 1/7/2022.
The rejections of the claims under 35 U.S.C.102(a)(1) as presented in the Office Action mailed 10/7/2021 have been withdrawn based on the amendments filed 1/7/2022.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner amendment was proposed via telephone on 1/21/2022.  Authorization for this examiner’s amendment was given by telephone by Christopher Bernard (Reg. No. 48,234) on 1/21/2022.
The application has been amended as follows:
Claim 8 line 2 “couped to” has been changed to --coupled to--
Claim 9 line 3 “couped to” has been changed to --coupled to--
Claim 10 line 2 “to the light unit” has been changed to --to a light unit--
Claim 17 line 2 “couped to” has been changed to --coupled to--
Claim 18 line 3 “couped to” has been changed to --coupled to--
Claim 27 line 2 “couped to” has been changed to --coupled to--
Claim 28 line 2 “couped to” has been changed to --coupled to--

Reasons for Allowance
Claims 1-4, 7-13, 16-18, and 23-28 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claims 1, 10, and 23, the prior art of record fails to disclose or fairly suggest a vehicle light assembly, vehicle light signature assembly, and vehicle comprising a light unit and one or more moveable light signature members disposed adjacent to the light unit, the one or more moveable light signature members are adapted to be moved from a closed position blocking a light projection path of the light unit to an open position removed from the light projection path of the light unit, the one or more light signature members comprise a first movable light signature member and a second movable light signature member, the first movable light signature member and the second movable light signature member each comprise an elongate structure disposed in a substantially parallel horizontal configuration and are adapted to be moved from a closed position adjacent to one another, thereby forming a unitary light signature member, and blocking the light projection path of the light unit to an open position spaced apart from one another and removed from the light projection path of the light unit; and the first movable light signature member and the second movable light signature member are coupled to a tray structure at each end, one or more gears are coupled to a respective tray structure and the first moveable light signature member and the second moveable light signature member such that the first moveable light signature member and the second moveable light signature member move from the closed position to the open position in unison while maintaining the substantially parallel horizontal configuration, as specifically called for in the claimed combinations.
The closest prior art, Guan et al. (US 2014/0063834) does not disclose the first movable light signature member and the second movable light signature member are coupled to a tray structure at each end, one or more gears are coupled to a respective tray structure and the first moveable light signature member and the second moveable light signature member such that the first moveable light signature member and the second moveable light signature member move from the closed position to the open position in unison while maintaining the substantially parallel horizontal configuration, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Guan et al. reference in the manner required by the claims.
While an assembly including a light unit and a first and second movable light signature member, each comprising an elongate structure and adapted to be moved from a closed position blocking a light projection path of the light unit to an open position removed from a light projection path of the light unit, and movable light blocking members in a vehicle light assembly attached to gears for moving such members into and out of a light projection path of the light unit is known in the art, the combination of the first movable light signature member and the second movable light signature member are coupled to a tray structure at each end, one or more gears are coupled to a respective tray structure and the first moveable light signature member and the second moveable light signature member such that the first moveable light signature member and the second moveable light signature member move from the closed position to the open position in unison while maintaining the substantially parallel horizontal configuration is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875